Citation Nr: 1410177	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asbestosis.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for psoriasis and, if so, whether service connection for a skin disorder is warranted. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, February 2010, and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Manila, Republic of the Philippines.

The Veteran testified before a Decision Review Officer (DRO) at the RO regarding the issue of entitlement to service connection for sleep apnea.  He also testified at a Board video-conference hearing before the undersigned Veterans Law Judge in May 2013 in regard to all issues on appeal.  Transcripts of both hearings are associated with the record.  At such time, he indicated that he waived agency of original jurisdiction (AOJ) consideration of the evidence, to include VA treatment records, received since the issuance of the December 2010 statement of the case and August 2012 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the previously noted VA treatment records and the transcript from the May 2013 Board hearing, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gout has been raised by the Veteran in a November 2012 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disorder, hypertension, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran withdrew the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asbestosis on the record at the May 2013 Board hearing.  

2.  In a final decision issued in June 2009, the RO denied the Veteran's claim of entitlement to service connection for psoriasis. 

3.  Evidence added to the record since the final June 2009 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for psoriasis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asbestosis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The June 2009 decision that denied service connection for psoriasis is final.  338 U.S.C.A. § 7105(b)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for psoriasis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asbestosis, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal as to such issue on the record at the May 2013 Board hearing.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the such issue and it is dismissed.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for psoriasis is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to the application to reopen such claim.  

In a rating decision issued in June 2008, the RO denied service connection for psoriasis.  Following the receipt of additional evidence, the RO again denied service connection for such disorder in a rating decision issued in June 2009.  At the time of the June 2009 rating decision, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records.  The RO noted that the record showed a diagnosis of psoriasis approximately 27 years after military service.  The RO determined that service connection was not warranted for psoriasis as the evidence did not show the condition during service and did not establish a connection between the Veteran's current psoriasis and an injury, disease, or event during service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In June 2009, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for psoriasis was received until October 2009, when VA received his application to reopen such claim.  In this regard, the Board finds that such claim cannot be construed as a notice of disagreement as it did not express dissatisfaction or disagreement with the June 2009 rating decision and did not express a desire to contest the result.  38 C.F.R. § 20.201.  Rather, such statement merely indicated that the Veteran would like to reopen his claim for service connection for psoriasis. 

Therefore, the June 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for psoriasis was received prior to the expiration of the appeal period stemming from the June 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since the June 2009 rating decision, additional evidence consisting of a May 2011 lay statement from a fellow Sailor reporting that he observed the Veteran applying medication to rashes on different parts of the body during active service has been received.  The Veteran also testified at the May 2013 Board hearing that he was exposed to asbestos insulation from repair work in ship boiler rooms during service and that his skin rashes on his scalp and back began at that time and continued to the present.  Such statements are presumed credible for the purposes of reopening the claim.  Justus, supra.  The lay evidence is new because it had not been previously considered.  The evidence is material because it clarifies the circumstances and onset of symptoms of a skin disorder during active service, which was the basis for the previous denial.  Therefore, as new and material evidence has been received, the petition to reopen the claim for service connection for psoriasis is granted.    


ORDER

The appeal as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asbestosis is dismissed. 

New and material evidence having been received, the claim of entitlement to service connection for psoriasis is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's service connection claims and so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the Veteran has not been afforded VA examinations and opinions regarding the etiology of his claimed disorders, and it appears that there is outstanding, relevant evidence that needs to be obtained prior to the adjudication of such issues. 

Service treatment records are silent for any symptoms, diagnoses, or treatment for any skin disorder, hypertension, or sleep apnea.  Post-service VA and private records show current diagnoses of psoriasis, hypertension, and sleep apnea.  

In addition to the Veteran's testimony at the May 2013 Board hearing, he submitted five lay statements from his spouse and fellow Sailors.   During the Board hearing, the Veteran reported that he experienced skin rashes on his scalp and back caused by working in a ship boiler room on equipment insulated with asbestos.  He reported that the rashes persisted after service.  A fellow Sailor observed the Veteran applying ointment to different parts of the body.   The Veteran's spouse during service and two fellow Sailors reported observing the Veteran's snoring, interrupted breathing, and leg kicking during sleep.  The Veteran reported during the hearing that he measured his own blood pressure in service, observed that the measurements were elevated, and obtained medication from friends or relatives.  A fellow Sailor noted that he observed the Veteran "seemingly suffering from hypertension...and taking continuous medication."  

In light of the Veteran's testimony and the lay statements of record, as well as the current diagnoses of psoriasis, hypertension, and sleep apnea, the Board finds that VA examinations with opinions regarding the etiology of his current psoriasis, hypertension, and sleep apnea are necessary to decide the claims. 

The Veteran has also identified additional outstanding records that may be pertinent to the claims.  In an October 2008 VA treatment record, the Veteran reported that he was receiving Social Security Administration (SSA) benefits and was no longer working.  As the Veteran was 58 years of age at that time, it is likely that the benefits were associated with unspecified disability(ies).  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  

During his Board hearing, the Veteran reported that he was treated for psoriasis and high blood pressure at a Kaiser Permanente Medical Center in Oakland, California, in the early 1990s.  Although the RO requested records and received records from this facility starting in 2007, the request did not address treatment as early as the 1990s.  He also indicated that he had been treated for his skin disorder and hypertension at St. Luke's Hospital, respectively; however, such records are not on file.  The Veteran also reported that he is receiving on going VA medical care, but the paper and electronic claims files contain records dated only through November 2010 from the VA system in San Diego and through November 2011 from the VA system in Manila.  Therefore, such outstanding records should be obtained for consideration in the Veteran's appeal.

 Accordingly, the case is REMANDED for the following action:

1.  Request from SSA records of medical examination and adjudication of any benefits awarded to the Veteran.  Associate any records received with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request from the Veteran identification of the dates of treatment and authorization to recover records of treatment at the Kaiser Permanente Medical Center in Oakland, California, beginning in 1990, and St. Luke's Hospital.  If authorized, request the identified treatment records and associate any record received with the claims file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Request all records of VA medical care since November 2010 from the San Diego VA facility and since November 2011 from the Manila VA facility, and associate any records received with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and etiology of his skin disorder, hypertension, and sleep apnea. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. Any indicated evaluations, studies, and tests should be conducted.

Skin Disorder

(A) Identify all currently diagnosed skin disorders.

(B) For each currently diagnosed skin disorder, is it at least as likely as not that such had its onset in or is otherwise related to the Veteran's military service?  In offering such opinion, the examiner should consider the Veteran's alleged exposure to asbestos in a ship's boiler room, and the lay statements indicating that he had rashes during service.

Hypertension

(A) Confirm the Veteran's diagnosis of hypertension.

(B)  Did hypertension at least as likely as not have its onset in or is otherwise related to the Veteran's military service?  In offering such opinion, the examiner should consider the Veteran's contentions that he provided self-measurement and self-medication during and since service.

(C)  Did the Veteran manifest hypertension within one year of his service discharge in January 1980?  If so, what were the manifestations?

Sleep Apnea

(A) Confirm the Veteran's diagnosis of sleep apnea.

(B)  Did sleep apnea at least as likely as not have its onset in or is otherwise related to the Veteran's military service?  In offering such opinion, the examiner should consider the lay observations of snoring during and since service.

The rationale for any opinions offered must be provided.     

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the documents contained in Virtual VA.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


